The trial court honored the promises it had made by offering the defendant the opportunity to withdraw his plea (People v Selikoff, 35 NY2d 227, 235, 238, cert denied 419 US 1122). As to the predicate felony, the court was not required to conduct a hearing pursuant to CPL 400.15 (5), merely because defendant claimed the inadequacy of the factual recitation, involving one of his pleas of guilty. Such a challenge is “to be distinguished from a challenge based on constitutional grounds” (People v *858Perkins, 89 AD2d 956; People v Grimes, 94 AD2d 957; cf. People v Frett, 79 AD2d 991; People v Hubbard, 71 AD2d 924). A factual basis inquiry is only one means of assuring that a guilty plea is voluntary and intelligent, but is not a constitutional requirement in itself (Willbright v Smith, 745 F2d 779). Lazer, J. P., O’Connor, Weinstein, and Brown, JJ., concur.